16‐1739‐cv 
Harris v. SEC 
                                                                                        
                 UNITED STATES COURT OF APPEALS 
                     FOR THE SECOND CIRCUIT 
                                            
                          SUMMARY ORDER 
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.   
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH 
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY 
ORDER@).    A  PARTY  CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
 
      At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
Square,  in  the  City  of  New  York,  on  the  25th  day  of  October,  two  thousand 
seventeen. 
 
PRESENT:   
              DENNIS JACOBS, 
              JOSÉ A. CABRANES, 
              RAYMOND J. LOHIER, JR., 
                     Circuit Judges.   
_____________________________________ 
                                                         
Talman Harris, 
 
                     Petitioner, 
 
              v.                                                    16‐1739 
 
United States Securities and Exchange Commission, 
 
                    Respondent. 
_____________________________________ 
 
FOR PETITIONER:                               Paula D. Shaffner (Amy E. Sparrow,   
                                              Scott H. Bernstein, on the brief),   
                                              Stradley Ronon Stevens & Young,   
                                              LLP, Philadelphia, PA.   
 
 
FOR RESPONDENT:                               Benjamin Vetter, Senior Counsel for 
                                              Sanket J. Bulsara, Acting General 
                                              Counsel(Michael A. Conley, Solicitor, 
                                              Tracey A. Hardin, Assistant General 
                                              Counsel, on the brief), Securities and 
                                              Exchange Commission, Washington, 
                                              D.C. 
 
      Petition for a review of a decision of the United States Securities and 
Exchange Commission. 

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the petition for review is DENIED.   

       Petitioner Talman Harris petitions for a review of a March 31, 2016 decision 
issued by the United States Securities and Exchange Commission (“SEC”) 
sustaining the findings of the Financial Industry Regulatory Authority (“FINRA”) 
and FINRA’s National Adjudicatory Council (“NAC”).    FINRA found that 
Harris and his business partner, William Scholander, violated Section 10(b) of the 
Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and FINRA Rules 2010 and 
2020, by recommending that customers purchase shares of Deer Consumer 
Products, Inc. (“DEER”), without disclosing that they had received a $350,000 
“advisory fee” from DEER two months earlier. Joint App’x at 21.    In light of the 
violations and the presence of several aggravating factors, FINRA determined 
that Harris and Scholander should be permanently barred from associating with 
any member firm.    On appeal, Harris argues that: (1) his failure to disclose the 
$350,000 payment did not violate Exchange Act Section 10(b); (2) even if he did 
commit a 10(b) violation, the permanent bar is an oppressive and excessive 
sanction; and (3) the SEC should have reviewed the sanctions deemed 
appropriate, but not imposed, by the NAC for violating NASD Rule 3030 and 
FINRA Rule 2010.    We assume the parties’ familiarity with the underlying facts, 
the procedural history, and the issues presented for review. 
        
       1.     “In order to establish primary liability under §10(b) and Rule 10b‐5” 
the SEC must show “that in connection with the purchase or sale of a security the 
defendant, acting with scienter, made a material misrepresentation (or a material 
omission if the defendant had a duty to speak) or used a fraudulent device.” SEC 
v. First Jersey Sec., Inc., 101 F.3d 1450, 1467 (2d Cir. 1996).     

       Harris contends that, under Press v. Chemical Investment Services Corp., 
166 F.3d 529, 536 (2d Cir. 1999), he had a duty to disclose the DEER payment to 
customers only if: (1) the $350,000 payment was dependent on the sale of DEER 
securities and (2) the customers to whom he recommended the DEER securities 
purchased them.    Absent such a “transactional nexus,” Harris disclaims a duty to 
disclose.   
        
       Although “there is no general fiduciary duty inherent in an ordinary 
broker/customer relationship, a relationship of trust and confidence does exist 
between a broker and a customer with respect to those matters that have been 
entrusted to the broker.” United States v. Szur, 289 F.3d 200, 211 (2d Cir. 2002) 
(internal citations and quotation marks omitted).    When a broker makes a 
securities purchase recommendation, the “broker assume[s] a position of trust 
and confidence with respect to the recommendation such that his clients would 
expect him to disclose all material information in his possession that would affect 
his client’s decision regarding the recommended transaction.” United States v. 
Santoro, 302 F.3d 76, 81 (2d Cir. 2002); see also de Kwiatkowski v. Bear, Stearns & 
Co., 306 F.3d 1293, 1302 (2d Cir. 2002); Szur, 289 F.3d at 211; Chasins v. Smith, 
Barney & Co., 438 F.2d 1167, 1172 (2d Cir. 1970). 
        
       The $350,000 payment, made by a securities issuer less than two months 
prior to recommending its stock, and used to set up the brokerage itself, was 

                                         3
material information because there is “a substantial likelihood that the disclosure 
of the omitted fact would have been viewed by the reasonable investor as having 
significantly altered the ‘total mix’ of information made available.” Basic Inc. v. 
Levinson, 485 U.S. 224, 231–32 (1988)(internal citation and quotation marks 
omitted); see also Chasins, 438 F.2d at 1172 (failure to disclose that broker‐dealer 
was a market maker in the stock it recommended was a material omission).   
 
       Harris identifies no precedent for a requirement that there be a 
“transactional nexus” before a position of trust and confidence arises between 
broker and customer.    A broker who chooses which stocks to recommend to 
clients is required to disclose all material information that could affect his client’s 
purchase decision. Santoro, 302 F.3d at 81; see also United States v. Laurienti, 731 
F.3d 967, 974 (9th Cir. 2013)(expressly adopting this Circuit’s reasoning in Santoro 
to rule that “the professional discretion [a broker] exercise[s] in selecting which 
securities to recommend, and the deference his recommendations receive[] in 
light of his special knowledge and expertise, afford[] him a position of trust”).   
Press, on which Harris relies, does not assist him: Press concluded that a broker’s 
failure to disclose a $158 markup on $102,000 T‐bill at maturity fell in a gray area 
of disclosure because the broker’s sole function was to execute the trade, not to 
make a recommendation on buying the T‐bill. 166 F.3d at 536‐537.   
 
       Harris argues that, in any event, he lacked the requisite scienter for a 10(b) 
violation since he acted in a gray area of the law.    “Scienter, as used in connection 
with the securities fraud statutes, means intent to deceive, manipulate, or 
defraud; or at least knowing misconduct.” First Jersey Sec., 101 F.3d at 1467 
(internal citation omitted).    The scienter requirement is satisfied by recklessness, 
which “represents an extreme departure from the standards of ordinary care to 
the extent that the danger was either known to the defendant or so obvious that 
the defendant must have been aware of it.” Rolf v. Blyth, Eastman Dillon & Co., 
570 F.2d 38, 47 (2d Cir. 1978) (internal citation, alteration, and quotation marks 
omitted).    “Proof of scienter need not be direct, but may be a matter of inference 
from circumstantial evidence.” Wechsler v. Steinberg, 733 F.2d 1054, 1058 (2d Cir. 
1984) (internal quotation marks omitted).    Because scienter is a fact question, 
“[t]he findings of the Commission, . . . if supported by substantial evidence, shall 


                                           4
be conclusive.” 15 U.S.C. § 80b–13(a). 
        
       The SEC’s findings are supported by substantial evidence.    Harris is a 
seasoned broker who should have known he had a duty to disclose this 
information. See S. Cherry St., LLC v. Hennessee Grp. LLC, 573 F.3d 98, 109 (2d 
Cir. 2009).    Harris points out that (1) his colleagues did not disclose the payments 
either and (2) he did not hide the DEER payment.    Harrisʹ (at least) reckless 
failure to fulfill his duty to disclose is not refuted or mitigated by his colleaguesʹ 
failure to do so as well, or by his disclosure of the payment to his colleagues.1     
 
       2.      Harris also argues that FINRA’s permanent bar is excessive and 
oppressive, and the SEC’s decision to uphold the penalty should be reversed 
because: (1) the SEC did not properly consider mitigating factors under the 
FINRA Sanction Guidelines; and (2) the sanctions are not in line with the general 
remedial purpose of sanctions. None of Harris’ arguments merit relief. 
 
       FINRA, not the Commission, decides what sanction to impose on its 
members for violating securities laws or FINRA’s rules. 15 U.S.C. § 78s(e)(2).   
The SEC “must sustain the sanction chosen by [FINRA], even if [the Commission] 
would not have imposed the sanction in the first instance” unless the SEC finds 
that the sanction is “excessive or oppressive or imposes an inappropriate or 
unnecessary burden on competition.” Edward John McCarthy, Exchange Act. Rel. 
No. 53138, 2006 WL 126703 at *1 (Jan. 18, 2006) (internal quotation marks 
omitted).    When reviewing FINRA sanctions, the Commission looks at “[t]he 
seriousness of the offense, the corresponding harm to the trading public, the 
potential gain to the broker for disobeying the rules, the potential for repetition in 
light of the current regulatory and enforcement regime, and the deterrent value to 
the offending broker and others.” McCarthy v. SEC, 406 F.3d 179, 190 (2d Cir. 
2005). 

1  Harris contends he could not have acted recklessly because a First Merger 
lawyer knew of the payment.    However, Harris established none of the elements 
required to show reliance on the advice of counsel.    “Even where these 
prerequisites are satisfied, such reliance is not a complete defense, but only one 
factor for consideration.” Markowski v. SEC, 34 F.3d 99, 105 (2d Cir. 1994). 
                                          5
 
        For intentional or reckless material omissions of the kind Harris engaged 
in, the then‐effective FINRA Sanction Guidelines recommended a fine ranging 
from $10,000 to $100,000, a suspension ranging from 10 days to two years, or, in 
egregious cases, a bar.    The SEC considered the following aggravating factors: 
     Harris and Scholander sold nearly $1 million in DEER securities without 
        disclosing the payment to at least 42 different customers between February 
        and November 2010; 
     Harris profited from the misconduct because he (1) gained a benefit from 
        the use of the DEER payment to acquire and open First Merger, and (2) he 
        and Scholander collected $13,700 in gross commissions on customers’ 
        subsequent purchases of DEER securities. 
Additionally, the SEC justified the bar on the ground that Harris provided 
inaccurate or misleading information, and “provid[ed] inaccurate or misleading 
testimony to FINRA investigators.” Joint App’x at 33; see also Id. at 29‐30, 32.   
The SEC has previously ruled that “supplying false information to [FINRA] 
during an investigation” creates a substantial “risk of harm to investors and the 
markets,” and makes a member “presumptively unfit for employment in the 
securities industry.” Geoffrey Ortiz, Exchange Act Rel. No. 58416, 2008 WL 
3891311 at * 9 (Aug. 22, 2008).    Harris does not contest the finding that he 
testified falsely. 
 
        The mitigating factors cited by Harris are: (1) the ability to aggregate, or 
batch, the various violations for a single sanction; (2) an alleged lack of customer 
harm; and (3) lesser sanctions were imposed in similar cases.    Notwithstanding 
these contentions, the Commission considered each of these factors at his hearing, 
and explained why they were unavailing.   
 
        Next, Harris argues that the SEC failed to articulate an adequate remedial 
basis for barring him from the securities industry, but this contention is also 
incorrect.    The SEC determined that the bar was remedial because it would 
“protect the investing public by encouraging brokers to disclose all material 
adverse facts and conflicts of interest when they recommend securities to their 
customers.” Joint App’x at 35.    The SEC need only offer “[s]ome explanation 


                                         6
addressing the nature of the violation and the mitigating factors presented in the 
record.” McCarthy, 406 F.3d at 190.    The SEC noted the seriousness of the offense 
(Joint App’x at 24‐26), Harris’ profit (id. at 23, 32), the repeated failure of 
disclosure over a period of nine months (id. at 21), Harris’ false and misleading 
testimony to FINRA (id. at 29‐30, 32‐33), and the need to protect investors (id. at 
35).    This is an adequate explanation for why the bar was needed and is 
remedial.   
 
        3.      Finally, Harris argues that the Commission should have reviewed 
sanctions that FINRA considered but chose not to apply.    In light of the bar, 
FINRA decided to forgo certain sanctions (a three‐month suspension and a 
$15,000 fine) for Harris’ failure to report outside business activities, in violation of 
NASD Rule 3030, while he was associated with a prior brokerage firm.    The 
Commission “may cancel, reduce, or require the remission” of FINRA sanctions 
only if the Commission finds that the sanction imposed is “excessive or 
oppressive.” 15 U.S.C. § 78s(e)(2).    The Commission correctly decided not to 
review the sanctions that FINRA did not actually impose. 
 
        Accordingly, we DENY the petition for review. 

       

                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 




                                           7